     Case 2:09-cv-03111-WDK-FMO Document 38 Filed 11/20/20 Page 1 of 1 Page ID #:177



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                     Plaintiff,      vs.               )   Case No.: 2:09-CV-03111-WDK-FMO
                                                         )
 8     ELADIO ROBLES RODRIGUEZ, et al,                   )   [PROPOSED] RENEWAL OF JUDGMENT
                                                         )
 9                 Defendant,                            )
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
         Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Daniel D. Lopez,
13
       individually and doing business as Tacos Michoacan; Alma Nuno De Arambula, individually and
14
       doing business as Tacos Michoacan; Andres Nuno individually and doing business as Tacos
15
       Michoacan, entered on January 7, 2011, be and the same is hereby renewed in the amounts as set forth
16
       below:
17
                Renewal of money judgment
18
                      a. Total judgment                                $     2,400.00
19
                      b. Costs after judgment                          $        00.00
20
                      c. Subtotal (add a and b)                        $     2,400.00
21
                      d. Credits                                       $        00.00
22
                      e. Subtotal (subtract d from c)                  $     2,400.00
23
                      f.   Interest after judgment(.30%)               $        70.97
24
                      g. Fee for filing renewal of application         $         00.00
25
                      h. Total renewed judgment (add e, f and g) $          2,470.97
26

27
               11/20/2020
       Dated: ___________________             CLERK, by _________________________
                                                         __________________________
28                                               Deputy Clerk, B. Moss
                                                 Kiry K. Gray
                                                 Clerk of U.S. District Court
                                               Renewal of Judgment
